Citation Nr: 1028181	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  05-01 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
type II with hypercholesterolemia, currently rated 20 percent 
disabling.

2.  Entitlement to service connection for a lung disability.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.  
He served in Vietnam from November 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, that 
denied the Veteran's claim for an rating higher than 20 percent 
for diabetes mellitus, type II with hypercholesterolemia, and 
determined new and material evidence had not been received to 
reopen a claim for service connection for asbestosis now claimed 
as a lung condition due to asbestos.  The Veteran and his spouse 
presented testimony at a personal video conference hearing in 
February 2006 before the undersigned Veterans Law Judge.

In a January 2007 decision, the Board denied the Veteran's claim 
for an increased rating for diabetes mellitus, and remanded a 
claim for new and material evidence to reopen the claim for 
entitlement to service connection for asbestosis.  The Veteran 
appealed the decision denying the claim for an increased rating 
for diabetes mellitus to the United States Court of Appeals for 
Veterans Claims.  In June 2009, the Board reopened and remanded 
the claim of service connection for a lung condition for 
additional development.  In an October 2009 Order, the Court 
affirmed another issue, and vacated and remanded the claim for an 
increased rating for diabetes mellitus, type II with 
hypercholesterolemia, to the Board for readjudication in 
accordance with the Court's Memorandum Opinion. 

The issues of service connection for diabetic retinopathy 
secondary to his service-connected diabetes mellitus, and 
increased ratings for erectile dysfunction and bilateral 
knee disabilities, have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.
REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claims.

Since the issuance of the December 2005 supplemental statement of 
the case addressing the Veteran's claim for a rating higher than 
20 percent for diabetes mellitus, type II with 
hypercholesterolemia, additional evidence has been associated 
with the claims file that is relevant to the claim, to include a 
November 2009 VA examination report.  There has been no RO 
readjudication in light of that new medical evidence.  Nor has 
another supplemental statement of the case been issued reflecting 
consideration of that evidence.  Additionally, the Board notes 
that the Veteran did not submit a waiver of initial RO review 
with respect to the additional evidence.  38 C.F.R. §§ 19.37, 
20.1304 (2009).  The Board cannot consider that additional 
without first remanding the case to the agency of original 
jurisdiction (AOJ) for initial consideration or obtaining the 
Veteran's waiver.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, 
to ensure that VA has met its duty to assist and to ensure full 
compliance with due process requirements, the Board finds that on 
remand the claim for a rating higher than 20 percent for diabetes 
mellitus, type II with hypercholesterolemia, should be reviewed 
with consideration of all evidence received since the issuance of 
the December 2005 supplemental statement of the case.

Furthermore, it is unclear to what extent the development 
requested in the June 2009 Board remand has been completed with 
regard to the claim for service connection for a lung disability.  
Therefore, on remand, that requested action should be completed.

Accordingly, the case is REMANDED for the following action:

1.  Ensure completion of all 
development requested by the June 2009 
Board remand.

2.  Adjudicate the claim for 
entitlement to an increased rating for 
diabetes mellitus, type II with 
hypercholesterolemia, considering the 
additional evidence since the 
supplemental statement of the case was 
issued in December 2005.  If the 
benefit sought remains denied, furnish 
the Veteran a supplemental statement of 
the case and return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

